Citation Nr: 1520035	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to August 8, 2011, and in excess of 50 percent between August 8, 2011, and October 20, 2014, for major depressive disorder.


REPRESENTATION

Veteran represented by:	Michael Brown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from March 1963 to November 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2009, January 2011, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the May 2009 rating decision, the RO awarded service connection for depression and assigned an initial, 10 percent rating, effective May 1, 2008.  The Veteran appealed the decision.

In the January 2011 rating decision, the RO found clear and unmistakable error in the May 2009 rating decision which assigned a 10 percent rating for depression, effective May 1, 2008.  The RO found that the rating for depression should have been 30 percent, effective June 6, 2008 (the date of receipt of claim for service connection).  The Veteran continued to appeal the rating assigned.

In an October 2014 rating decision, the RO increased the Veteran's rating for depression to 50 percent, effective August 8, 2011, and to 70 percent, effective October 20, 2014.  In a March 2015 communication to VA, the Veteran indicated that he wished to continue his appeal for ratings in excess of 30 percent prior to August 8, 2011, and 50 percent for his depression, between August 8, 2011, and October 20, 2014.  The Veteran indicated that he did not wish to disturb the 70 percent rating assigned for his depression, effective October 20, 2014.  As such, the only timeframes on appeal are listed on the cover page of this decision.

In November 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In April 2014, the Veteran's claim was remanded for further development.  Additionally, the Board referred the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and traumatic brain injury (TBI).  In an August 2012 rating decision, the RO granted service connection for TBI and assigned a 10 percent rating.  The RO did not adjudicate the PTSD claim.  The Veteran has not appealed the August 2012 decision and the evidence of record does not show that the Veteran's TBI residuals and depressive symptoms are overlapping.  With respect to the increased rating issue for depression, the requested action was taken, and the case has since been returned to the Board for adjudication.  

Again, the RO has not adjudicated the PTSD claim as secondary to his now, service-connected TBI, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  



FINDING OF FACT

Throughout the entire appeal period, the Veteran's psychiatric disorder has been manifested by symptoms such as depression, withdrawal, decreased pleasure in once enjoyable activities, intrusive thoughts, avoidance, sleep impairment, irritability, defensiveness, and familial problems-all resulting in moderate social and occupational impairment; occupational and social impairment with deficiencies in most areas is not shown.

CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating of 50 percent, but no higher, for depression have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The January 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for higher ratings for his depression, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for depression has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].


As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in October 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the October 2014 examination reports in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the October 2014 examination and report; the association of outstanding VA treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's depression has been evaluated using Diagnostic Code 9434 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating depression using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed.)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-V, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Factual Background and Analysis

The Veteran contends that his depression warrants an initial rating in excess of 30 percent, and a rating in excess of 50 percent between August 8, 2011, and October 20, 2014.

By way of background, the RO granted service connection for depression in a May 2009 rating decision.  It assigned a 10 percent rating, effective May 1, 2008.  In the January 2011 rating decision, the RO found clear and unmistakable error in the May 2009 rating decision which assigned a 10 percent rating for depression, effective May 1, 2008.  The RO found that the rating for depression should have been 30 percent, effective June 6, 2008 (the date of receipt of claim for service connection).  The Veteran continued to appeal the rating assigned.

In an October 2014 rating decision, the RO increased the Veteran's rating for depression to 50 percent, effective August 8, 2011, and to 70 percent, effective October 20, 2014.  Again, the Veteran is only appealing the 30 and 50 percent ratings assigned prior to October 20, 2014.

In June 2008, the Veteran reported that his bilateral hearing loss disability caused him to be very depressed.  

Following his informal claim for service connection, the Veteran was afforded a VA psychiatric examination in March 2009.  The Veteran reported being married to his second wife for the last 36 years.  They have three children together, and he described their relationship as close.  Socially, he gets together with childhood friends several times a year, exercises, and plays on the computer.  He recalled a history of outbursts/assaultiveness with his first wife.  The Veteran told the examiner that he began treatment for depression in 2004 with a private provider.  

Mental health examination showed that the Veteran was neatly groomed, and had normal speech and psychomotor activity.  He was cooperative, friendly, and had a relaxed attitude towards the examiner.  His affect was full and his mood was dysphoric.  He was oriented in all spheres, and his thought process and content were unremarkable.  The Veteran denied any delusions or hallucinations.  His judgment, intelligence, and insight were all normal.  He denied any sleep impairment, inappropriate behavior, panic attacks, suicidal thoughts, homicidal thoughts, or episodes of violence.  The Veteran's impulse control was good, he had no problems with his activities of daily living or memory problems.  He was able to maintain minimum personal hygiene.  The Veteran was currently employed as an optician.  

Following review of the claims file, and interview and examination of the Veteran, the examiner diagnosed the Veteran as having depression, not otherwise specified (NOS), due to bilateral hearing loss.  The examiner assigned a GAF of 68.  The examiner indicated that the Veteran had "very mild symptoms of depression that does not qualify him for a major depression [diagnosis]."  The examiner opined that the Veteran's depression symptoms were more likely than not secondary to his service-connected bilateral hearing loss.  He has difficulty hearing and interacting socially and at work.  In the past two years, he has had more difficulty with his work as he is unable to hear customers.  The examiner opined that the Veteran's depression symptoms do not cause total occupational and social impairment, but they do result in deficiencies in most areas such as thinking, family relationship, work, and mood.  There is no impairment in judgment, and the Veteran does not have reduced reliability or productivity due to his depression symptoms.  The examiner found that the Veteran experiences occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks due to his symptoms, but generally satisfactory functioning.  The examiner opined that the Veteran's depression makes him less efficient at work.  

During the Veteran's June 2011 DRO hearing, he reported symptoms such as embarrassment, inability to communicate with others, withdrawal from others, anger outbursts/problems with temper, irritability, isolation from family, and he does not participate in activities he once enjoyed.  

In August 2011, the Veteran was afforded another VA psychiatric examination, during which his depressive disorder NOS diagnosis was confirmed.  He reported undergoing private treatment since 2004 for his depression and undergoes medication and therapy for treatment.  

Mental status examination revealed similar findings as the March 2009 examination with respect to appearance, psychomotor activity, speech, attitude, and mood (depressed).  The Veteran's affect was constricted, but he was otherwise normal with respect to attention, orientation, thought process, thought content, judgment, intelligence, and insight.  He endorsed sleep impairment, but denied any hallucinations or delusions.  The Veteran denied inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal/suicidal thoughts, or episodes of violence.  His impulse control was fair, and he becomes irritable but does not act out physically.  The examiner noted that the Veteran now experiences slight problems with his activities of daily living due to his depressive symptoms.  Memory was normal and the Veteran was able to maintain minimal personal hygiene.  The Veteran reported that his business closed and he is unemployed (not retired).  He states that no one will hire him due to his salary requests.  He denied that his unemployment is due to his depression.  The examiner assigned a GAF of 60, and indicated that the Veteran's depression has increased and has been affecting his social life more negatively.  

The examiner opined that the Veteran's depressive symptoms cause occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  The Veteran reported being more socially withdrawn and does not want to go places or do things.  He also endorsed increasing problems while interacting with his wife.  

In June 2012 (with an August 2012 addendum), the Veteran was afforded a VA TBI examination based on the report of a head injury following an in-service motorcycle accident.  As noted in the Introduction above, the Veteran has separately claimed service connection for PTSD due to TBI and service connection for TBI has been awarded and is not on appeal.  Nevertheless, the Board has considered the psychiatric findings during this examination.  The examiner noted mild memory loss, but normal judgment, social interaction, orientation, motor activity, and visual spatial orientation.  There were no subjective symptoms of TBI found, but there was some evidence of neurobehavioral effects and communication.  The examiner noted that the TBI residuals included hearing loss/tinnitus and auditory processing disorder.  There were no additional functional difficulties found at that time, nor did the evidence show that these symptoms were attributable to his service-connected depression.  

In the November 2012 Travel Board hearing, the Veteran and his wife reported his isolation, paranoia that everyone is laughing at him, limited social interaction with others, difficult familial relationships, angry outbursts, and difficulty communicating, amongst the other reported problems.  

In October 2014, the Veteran was afforded a new VA psychiatric examination, during which the examiner diagnosed major depressive disorder secondary to his bilateral hearing loss.  The examiner noted that the Veteran did not meet the full criteria for a PTSD diagnosis.  Due to his hearing loss, he has avoided social and family gatherings.  The examiner was able to distinguish the Veteran's depression symptoms from his TBI symptoms inasmuch as he had no current residuals of his TBI.  The examiner indicated that the Veteran experiences "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Veteran reported being married to his current wife for the last 42 years and has a close relationship with her.  He has a problem with his children and grandchildren.  He reported undergoing individual therapy and medication management for treatment.  He endorsed depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances (including work or worklike setting).  Behavioral observations included normal orientation, grooming, speech, and thought processes.  He became tearful when talking about his hearing problems.  Memory and concentration were intact, and his judgment was good.  He denied intrusive thoughts, but ruminates about his in-service motor accident and inability to hear well.  There was no evidence of hallucinations or delusions, and he denied any active suicidal/homicidal thoughts.

A review of VA treatment records show continued treatment for depression symptoms.  During the timeframes on appeal, he described increased depression, isolation, irritability, anxiety, and angry outbursts.  He believes people are laughing at him, and believes his depression impacts his intimate relationship with his wife.  VA treatment records reflect recurrent marital counseling.  These records also show that the Veteran has little interest or pleasure in doing things, and feels down, depressed, or hopeless.  During the appeal periods (prior to August 8, 2011, and between August 8, 2011, and October 20, 2014), the Veteran's GAF scores ranged from 49 to 68.  

Upon thorough review of the evidence of record, the Board finds that preponderance of the evidence supports a finding that the Veteran has more nearly approximated reduced reliability and productivity required for a 50 percent rating for his depression during the entire appeal period.  In other words, the Board finds that the Veteran's depression symptoms warrant a 50 percent rating, but no higher, for the entire timeframe on appeal. 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his depression as shown during the numerous VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point during the appeal period.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent throughout the pendency of the applicable appellate time period (prior to October 20, 2014).  Again, the Veteran has indicated no disagreement with the 70 percent rating assigned for his depression, effective October 20, 2014, but has only requested an appeal as to the ratings assigned prior to October 20, 2014.  For this reason, additional staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119. 

Although his depression was sometimes shown to be severe, the Veteran did not demonstrate total social impairment, to include as due to symptoms such gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  As noted above, the Veteran was functioning very well and generally maintained a close relationship with his wife and worked as an optician.  He quit working due to his business closing and his bilateral hearing loss disability.  His main symptoms of depression included, withdrawal, decreased pleasure in once enjoyable activities, intrusive thoughts, avoidance, sleep impairment, irritability, defensiveness, and familial problems.  Therefore, he did not meet the criteria for an evaluation in excess of 50 percent prior to October 20, 2014.

Additionally, the Veteran's GAF scores ranging from 49 to 68 are commensurate with no more than a 50 percent evaluation.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's sole GAF score between 41 and 50 is indicative of some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); See Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V); 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-V for rating purposes). 

In this case, the Veteran's manifestations included depression, withdrawal, decreased pleasure in once enjoyable activities, intrusive thoughts, avoidance, sleep impairment, irritability, defensiveness, and familial problems.  However, the Veteran did not exhibit suicidal ideation, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included sleep impairment, depression, and isolation/avoidance due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his depression of significantly greater probative value.  Additionally, there is evidence showing that the Veteran still had a generally good relationship with family prior to his October 20, 2014, VA examination showing significantly worsening symptoms.  The Board notes that when considering the Veteran's overall level of social and occupational impairment, the medical professionals have a presumed greater level of training and expertise in evaluating the severity of depression symptoms.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even if the Board were to concede that the Veteran's depression symptoms are sometimes severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree as to warrant an evaluation in excess of 50 percent prior to October 20, 2014. 

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's depression symptoms during the appeal period did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  In fact, the Veteran first exhibited symptoms commensurate with a 70 percent rating during his October 20, 2014, VA examination.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran reported that he stopped working as an optician following the closing of his business during his August 2011 VA examination.  He denied that his depression caused him to stop working and noted that he is not being hired by anyone due to his salary requests.  Nevertheless, this VA examiner found that the Veteran's depression symptoms cause no more than mild to moderate impact and do not preclude employment.  The Board finds that these statements from the medical professional are more probative as to the issue of occupational impairment due to depression symptoms than any lay testimony provided by the Veteran.  Thus, the Veteran's depression did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have had some level of occupational impairment due to his depression symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran had self-limited his social activities due to his psychiatric symptoms and hearing problems.  He reported that he prefers to be alone, but also had a good relationship with his wife.  He reported difficulty with his relationship with his children.  Although the Veteran has certainly experienced problems due to his depression symptoms, such problems are contemplated in the current 50 percent rating.  Moreover, although he may have limited his social interaction and preferred to spend time alone, the record demonstrates that the Veteran was married with children, but was distant with his children and grandchildren.  As such, although the Veteran may have had some social impairment due to his depression symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 50 percent schedular rating. 

Although the Veteran had some of the criteria for a 70 percent rating, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, may support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech has not been illogical, obscure or irrelevant.  He has not been in a near-continuous state of panic or disorientation due to his depression.  He has not experienced hallucinations or delusions.  His thought processes and communication were overall logical and coherent.  He had not exhibited inappropriate behavior and his personal hygiene was appropriate.  He had some social impairment, but he continued to participate in his family life.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment did not warrant a rating in excess of the 50 percent rating at any time during the appeal period. 

In sum, the Board finds reasonable doubt and assigns the Veteran a 50 percent rating for his depression for the entire timeframe on appeal.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a rating in excess of 50 percent for depression, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports depression, withdrawal, decrease pleasure in once enjoyable activities, intrusive thoughts, avoidance, sleep impairment, irritability, defensiveness, and familial problems.  The 50 percent rating prior to October 20, 2014 under Diagnostic Code 9434 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his VA examinations, the Veteran has not contended he is unemployable due to his service-connected depression.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected depression had a profound effect on his ability to work.  Importantly, the Veteran has been in receipt of TDIU benefits since August 12, 2010, due to his bilateral hearing loss.  Prior to that time, the Veteran did not contend, nor does the evidence show, that his depression alone rendered him unemployable.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Prior to October 20, 2014, the Veteran's depression warrants a 50 percent rating, but no higher.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


